People v Micheaux (2017 NY Slip Op 01496)





People v Micheaux


2017 NY Slip Op 01496


Decided on February 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2017

Renwick, J.P., Mazzarelli, Moskowitz, Kapnick, Webber, JJ.


3227 3350N/13

[*1]The People of the State of New York, Respondent,
vLarick Micheaux, Defendant-Appellant.


Feldman and Feldman, Uniondale (Steven A. Feldman of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Julia P. Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered May 14, 2015, convicting defendant, upon his plea of guilty, of criminal sale of a firearm in the first degree and conspiracy in the fourth degree, and sentencing him, as a second felony offender, to an aggregate term of 13 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The court's oral colloquy with defendant concerning the waiver went beyond the minimum standards for such a colloquy (see People v Bryant, 28 NY3d 1094 [2016]). In addition, defendant acknowledged that he had discussed the waiver of his right to appeal with counsel, and he signed a written waiver.
To the extent defendant is claiming his plea was involuntary, that claim would survive an appeal waiver. However, we find that the plea was knowing, intelligent and voluntary, and that defendant received the precise sentence promised by the court. Furthermore, the court providently exercised its discretion in denying defendant's meritless plea withdrawal motion (see People v Frederick, 45 NY2d 520 [1978]). Defendant's remaining claims are foreclosed by the waiver and are unavailing in any event.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2017
CLERK